This matter is pending before the court on the final report of the Board of Commissioners on Grievances and Discipline recommending discipline of respondent. This court issued an order to show cause in this matter on March 16, 2006. On April 17, 2006, respondent filed objections. On April 27, 2006, relator filed a motion to strike evidence not in the record or in the alternative for leave to supplement the record to respond to such evidence. Upon consideration thereof,
IT IS ORDERED by this court that relator’s motion to strike evidence not in the record is granted.
Resnick, J., would grant leave to supplement the record to respond to such evidence.